Name: 2006/327/EC: Commission Decision of 28 April 2006 amending Decision 2003/526/EC as regards the prolongation of the application of protection measures relating to classical swine fever in certain Member States (notified under document number C(2006) 1719) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 2007-05-08; 2006-05-05

 5.5.2006 EN Official Journal of the European Union L 120/24 COMMISSION DECISION of 28 April 2006 amending Decision 2003/526/EC as regards the prolongation of the application of protection measures relating to classical swine fever in certain Member States (notified under document number C(2006) 1719) (Text with EEA relevance) (2006/327/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) In response to outbreaks of classical swine fever in certain Member States, Commission Decision 2003/526/EC of 18 July 2003 concerning protection measures relating to classical swine fever in certain Member States (2) was adopted. That Decision establishes certain additional disease control measures concerning classical swine fever and lays down the period of application of the measures. (2) It is appropriate in the light of the available epidemiological information to prolong the application of the measures until 30 April 2007. (3) Decision 2003/526/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 11 of Decision 2003/526/EC 30 April 2006 is replaced by 30 April 2007. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 183, 22.7.2003, p. 46. Decision as last amended by Decision 2006/284/EC (OJ L 104, 13.4.2006, p. 48).